DETAILED ACTION

Status of Claims

Claims 1-2, 4-11 & 13-18 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	

Response to Arguments
Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  Applicant asserts that instant and independent claims 1 and 10 recite additional elements, that in combination, reflect an improvement to another technical field. The underlying technical field is described as follows in the Specification of U.S. Published Patent Application No. 2021/0004899 Al: 

[0003] Generally, individuals or companies request financial institutions, such as banks, to provide commercial loans. However, the process of providing a loan by the financial institutions is very time consuming and error-prone. Officials at the financial institutions have to analyze data received from multiple sources to determine if an individual or a company is eligible for a loan. 

[0004] Further, the process involves a lot of manual assessment by the officials at the financial institutions. The manual process may lead to errors. For example, the officials may miss data from one or more sources. Further, they make wrong assessments based on the received data. 

[0005] This can lead to huge losses at the financial institutions if loans are awarded based on an erroneous assessment by the officials. 

The instant invention provides an online platform hosted on a computing device for processing loan requests based on commercial loan sources of repayment. This novel system  
incorporates relationship and loan handling information and historical financial information into a novel mosaic model of repayment analysis/valuation appraisal/financial identity to encapsulate the repayment capacity and valuation of said relationship, in order to predictively analyze the expected repayment or expected value for the subject relationship. The novel junction for the application interfaces is preemptively setup to allow for editable data fields that innervate the entire application with one common-entry point (accessed in respective form interfaces) to facilitate this purpose. The design of the system serves as a "financial identity" for each relationship contained therein. This identity inherently gives a model to the system imparts the real-time ability to ameliorate higher levels of risk in preserving the instrument portfolio repayment. This facilitates the operational capacity of a lending institution. The system also represents an improvement over an analysis using software with a single application window because the data is tied in all pages of the repayment analysis allowing for enhanced analytical capability. The subject system allows for a financial identity to be developed, from which a financial instrument analysis report is generated. The model for which is identity-centered to house the instrument data under a financial relationship. The novel use of the subject software is the process for converting both novel and non-novel financial data into a system to house all such data in a novel tabular form report format, which signifies the repayment capacity of each relationship within a portfolio of financial relationships. The addition of the instrument setup under the term sheet (linked to collateral description, collateral summary, policy exceptions and risk rating forms of information) allows all repayment sources in a financial relationship to be considered from the perspective of each instrument to form portfolio report summaries by loan attribute. The system also houses a model to transform financial document data into a cohesive economic analysis of the financing relationship for an interrelated set of entities. From this a valuation of the business endeavors of said interrelated parties is provided by repayment instrument and equity. The data fields are tied from each individual form report to the data that resides centrally to form a book and page configuration for the data. This novel step is necessary in creating an application report as an advantage over the single application window setup currently employed in IT. The subject method allows for a docket of financial identities and cases to be created from financial data. The data fields are tied (or linked) from each individual form report to the data that resides centrally to form a book and page This configuration to set multiple pages to one database varies from the single application window, which uses one database assigned to each page of an application. The main data repository for the entire application and each form data repository is linked with the form data having executive control over the pair. This allows one to link accounts to repayment data. This is also used to create cases or the aggregation of accounts from related borrowers. Tying the form data to the database in this manner, along with the advent of the novel application heads allows the account information to be linked with repayment analysis information in one continuous step in all such linked forms whenever data is entered into the form sections. This results because every form is an application head tied to a common database. As such, recurring fields are sourced from one originating location for population in all such linked 18App. S/N: 16/910,428locations that derive results from the inclusion of said field. Therefore, all application heads are tied to one database. This allows for a repayment analysis book to be created with the binding representing the common database and the pages representing each of the forms… Although Applicant has argued supra that the output of Step 2A results in the instant claims being patent-eligible, Applicant respectfully contends that the claims recite significantly more than the abstract idea to which the claims are directed to as discussed infra in the following alternative argument pertaining to Step 2B. 19Regarding Step 2B, the examiner asserts that, "the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself." See, Office Action, Page 10. In response, Applicant asserts that, even if the USPTO found the instant claims to be directed to an abstract idea with the limitations of the claims taken individually, the ordered combination of limitations within the claims recites something more, and as such, would pass Step Two of Alice's two-part framework (emphasis added). 


Examiner:  The arguments are unpersuasive.  The claim is still directed to processing a loan request which is a certain method of organizing human activity or could even be a mental process.  Step 2A prong 2 is still ineligible as well as 2B.  The claim language should be further narrowed to go beyond the apply it standard.

Applicant’s arguments with respect to 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 


Issue #1

Applicant: Guriel is silent as to at least the following limtiations of claims 1 and 10, "performing optical character recognition on the one or more forms to identify financial data associated with the request for the loan," "processing the financial data to determine a risk rating for a commercial loan relationship and a risk rating score associated with a likelihood of repayment of the loan, wherein the risk rating score is based on at least a loan description, a relationship description, and sources of repayment from a subset of the one or more forms," and "updating the electronic report in real-time based App. S/N: 16/910,428on at least one of a new tax return, a new credit score, and a new amount of money in a bank account." 

Examiner:  The aforementioned limitations are taught at least by Guriel as described in the 103 rejection below.  The OCR element is taught more explicitly by Chirehdast [col 9 & 39], as is “a risk rating for a commercial loan relationship” [Chirehdast – [col 20 ln 26-30]).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  






Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency either between the claim language and/or the specification:


Claim 1:

Amend “the analyzed financial data” to “the identified financial data” or “the financial data”.

Claim 10:

Regarding “a request for a loan from a user” which precedes “one or more processors”, it appears this may have been included by mistake and should be removed as it is again mentioned after “receiving a request for a loan from a user”.  



(p 21: “Embodiments of the disclosure, for example, may be implemented as a computer process (method), a computing system, or as an article of manufacture, such as a 25 computer program product or computer readable media”): 

“to implement the computing system  computing system configured to :”.







Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11 & 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 10.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 



A method executed by an online platform hosted on a cloud computing service for processing loan requests based on commercial loan sources of repayment, the cloud computing service being configured to communicate with network entities, the method comprising: receiving a request for a loan from a user; receiving one or more forms associated with the request for the loan from a subset of the network entities; performing optical character recognition on the one electronic report based on the analyzed financial data; transmitting the electronic report to a display device: displaying, using the display device, an electronic report; and updating the electronic report in real-time based on at least one of a new tax return, a new credit score, and a new amount of money in a bank account.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction), or a Mental process (concept performed in the human mind) of processing a loan request.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The cloud computing, device and OCR in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 7 & 16  – graphical user interface – which is just a computer tool used to implement the abstract idea; Claims 8 & 17 – relational database – which is just a computer tool used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 10-11, 13 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guriel (US 20150112854) in view of Chirehdast (US 8504470).


Claim 1. 

Guriel teaches the following limitations: 


receiving a request for a loan from a user; 

(Guriel - [0045] In a still further configuration, the at least part of the process for gathering data is performed by a computer in communication with a computer communications network. [0048] The loan consideration method is an electronic/online process including a number of general stages. FIG. 2 is a flow chart of an exemplary loan request assessment process 200 of the immediate invention. The first stage ( online application) includes the step wherein a requester sends an application to the lender, preferably online and the lender receives the application data (step 202). [0110] In some embodiments some or all of the functionality of lnput/ output device interface 810, such as an interface to cursor control device 814, display 816, keyboard 814 may be incorporated directly into computer system 800 and controlled by processor 802 ( e.g. in a touch screen device such as a smartphone or tablet computer)
Examiner Note: Initiation of the request occurs with the submission of the application to the lender.


receiving one or more forms associated with the request for the loan from a subset of the network entities; 

(Guriel – [0043] the necessary financial information/data is provided to the system in a manual fashion (e.g. the loan requester or management uploads financial files to the system or scans and emails the documents to the lender who then keys in the details into the Loan Requestor application). [0048] Part of the online application includes providing necessary documentation, once again preferably online (e.g. linking data sources, uploading documents to the system, or emailing documents etc.) [0049] The system gathers data from the aforementioned sources either by importing the data and extracting the information or by parsing ( or using other forms of data extraction) the data at the source. [0077] The lender computer accesses various databases and services 130 online via the network in order to extract required information.)

Examiner Note: Spec p 11 “The centralized server 102 may communicate with other25 network entities, such as, for example, a mobile device 106 (such as a smartphone, a 
other electronic devices 110 (such as desktop computers, server computers etc.), databases 114 (such as bank databases, credit score databases, property registration databases, income tax filing databases)”

performing [optical character recognition] on the one or more forms to identify financial data associated with the request for the loan; 

(Guriel - [0078] For example, in steps two (2) and three (3) of the online application, the requester provides personal and business information which is checked, cross-referenced and verified, preferably in real time.  [0083] When a requester uploads this
form (or any other regulated or standardized form or document), the system scans the form, recognizes the type of form and extracts the necessary information from the form (e.g. the amount entered in box 27 above). For each region, the relevant financial form or document can be recognized by the system and the required information extracted. [0087] With all loans, the lender needs to determine the ability of the requester to service all outstanding debts and to repay the loan. To this end the lender needs to determine the free cash flow of the requester. One preferred method of calculating free cash flow is by analyzing the expenditures from the previous year [0099])

processing the financial data to determine … a risk rating score associated with a likelihood of repayment of the loan, 


(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business (or individual) and helps assess the repayment ability of the requester. Exemplarily, the assessment can further be based on an internal credit scoring system. The credit scoring system is a set of rules and algorithms that process specific pieces of data gleaned or parsed from the online sources or uploaded data.)

wherein the risk rating score is based on at least … from a subset of the one or more forms; 

Exemplarily, the assessment can further be based on an internal credit scoring system. The credit scoring system is a set of rules and algorithms that process specific pieces of data gleaned or parsed from the online sources or uploaded data.)


a loan description, 

(Guriel – [0103] the terms offered, including but not limited to: cost of the funds (interest), length of the loan term, and type of loan (equal repayment loan, interest only loan, loan with a grace period etc) all set in a proposal.)

a relationship description, and 

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business
(or individual) and helps assess the repayment ability of the requester. [0100] The aforementioned analysis can also provide an improved Accounts (trade) receivable analysis and ability to offer real-time factoring/invoice-financing (as the identity of the customer and nature of commercial relationship can be instantly verified based on past accounting records). By accessing the accounting system ( e.g. Kashflow, Sage, Intuit, Xero, FreeAgent, etc.) electronically, the system is able to see all open/issued invoices.)

sources of repayment

(Guriel – [0015] The system also makes the funding offer and the terms to the loan requester electronically (i.e. over a communications network), presents the loan requester with an electronic loan agreement to sign digitally, allows the loan requester to put in a debit card or other repayment method for automated repayment [0053] the loan requester electronically signs a loan agreement, provides debit card details (in other embodiments, other sources of payment may be used)



generating an electronic report based on the analyzed financial data; transmitting the electronic report to a display device: displaying, using the display device, an electronic report;
all the details are presented on the system dashboard in a clear and concise manner. The underwriter is able to view high level data and drill down to specifics at the touch of a button or two. In step 618 the underwriter continues the loan consideration process as detailed above with reference to FIG. 2. In addition, the information from the above in whole or in part can be used to determine the amount of funds offered to the requester as well as the terms offered, including but not limited to: cost of the funds (interest), length of the loan term, and type of loan (equal repayment loan, interest only loan, loan with a grace period etc) all set in a proposal. [0110] In some embodiments some or all of the functionality of lnput/ output device interface 810, such as an interface to cursor control device 814, display 816, keyboard 814 may be incorporated directly into computer system 800 and controlled by processor 802 ( e.g. in a touch screen device such as a smartphone or tablet computer)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Examiner Note: The dashboard view of the analyzed data is displayed in step 616 which corresponds to the generated report.

updating the electronic report in real-time based on at least one of 

(Guriel – [0055] the online process includes a monitoring stage (step 226), once the loan has been approved and the funds transferred. In some embodiments, the system monitors the requester business by applying algorithms to analyze the business performance in real time using the electronic accounts linked to the system. Access to the business data on an ongoing basis enables the system to forecast future re-payments or cash flow problems, allowing for a pro-active approach to lending ( e.g. offering additional loans when a cash flow problem is predicted or evident). [0105] once a loan has been granted the lender typically requires the borrower to update the lender on the business activities according to the loan pre-conditions. Typically an update is provided by the loan requester manually on a quarterly, semi-annual, or yearly basis [0106] In addition to the instant and broadest view of requester data, the immediate system provides unprecedented monitoring capabilities (see step 222 in FIG. 2) … the assessment procedure or part thereof … can be repeated on a regular basis during the life of the loan…so as to closely monitor the requester's financial situation and update the risk assessment of the client.)

Examiner Note: The immediate system (Fig. 2/Fig. 6) can be further used to provide required risk assessment updates to the lender of business/financial activities through a monitoring component. 


a new tax return, a new credit score, and a new amount of money in a bank account.

(Guriel – [0014] system allows a Loan Requestor to link his bank account electronically to his loan application as well as link or upload ongoing tax filings (sales tax/tax returns/payroll reporting in the U.S.)



Guriel does not explicitly teach the following limitations, however Chirehdast teaches: 



optical character recognition


(Chirehdast – [col 9 ln 46-48] for both humans and bar code reader/image scanner/camera/device/OCR (optical character recognition/reader)/pattern recognition module, to read, scan, analyze, and understand. [col 39 ln 3-4] OCR and handwriting recognition interface)


a risk rating for a commercial loan relationship and 


(Chirehdast – [col 20 ln 26-30] A Credit Score Based on Borrower's Relationship with the Lender (Relationship-Based Score)", with an example shown in FIG. 18 (both FIGS. 18a and 18b). This can be for Consumer Lending, or this can be extended to small-business and commercial lending)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guriel with Chirehdast in order to provide a relationship-based credit score based on a borrower’s relationship with the lender [Chirehdast – abstract, col 20 ln 26-30].


Claim 2. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:

wherein the financial data is configured into a risk rating score.  

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business (or individual) and helps assess the repayment ability of the requester. Exemplarily, the assessment can further be based on an internal credit scoring system. The credit scoring system is a set of rules and algorithms that process specific pieces of data gleaned or parsed from the online sources or uploaded data.)

Claim 4. 

Guriel in combination with the references taught in Claim 2 teach those respective limitations.  Guriel further teaches:


wherein the risk rating score is further configured based on 

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business (or individual) and helps assess the repayment ability of the requester. Exemplarily, the assessment can further be based on an internal credit scoring system. The credit scoring system is a set of rules and algorithms that process specific pieces of data gleaned or parsed from the online sources or uploaded data.)


a loan description, 

(Guriel – [0103] the terms offered, including but not limited to: cost of the funds (interest), length of the loan term, and type of loan (equal repayment loan, interest only loan, loan with a grace period etc) all set in a proposal.)

a relationship description, and 

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business
(or individual) and helps assess the repayment ability of the requester. [0100] The aforementioned analysis can also provide an improved Accounts (trade) receivable analysis and ability to offer real-time factoring/invoice-financing (as the identity of the customer and nature of commercial relationship can be instantly verified based on past accounting records). By accessing the accounting system ( e.g. Kashflow, Sage, Intuit, Xero, FreeAgent, etc.) electronically, the system is able to see all open/issued invoices.)

on at least one source of repayment

(Guriel – [0053] the loan requester electronically signs a loan agreement, provides debit card details (in other embodiments, other sources of payment may be used)


Claim 6. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:


wherein the electronic report comprises a cash flow analysis.  

(Guriel – [0086] Assess affordability; [0087] With all loans, the lender needs to determine the ability of the requester to service all outstanding debts and to repay the loan. To this end the lender needs to determine the free cash flow of the requester. One preferred method of calculating free cash flow is by analyzing the expenditures from the previous year; [0099] In steps 608-614 the system assesses requester eligibility
for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business
( or individual) and helps assess the repayment ability of the requester.  [0103] In step 616 all the details are presented on the system dashboard in a clear and concise manner. The underwriter is able to view high level data and drill down to specifics at the touch of a button or two. In step 618 the underwriter continues the loan consideration process as detailed above with reference to FIG. 2. [Fig. 6])

Claim 7. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:

wherein the online platform is accessible via a graphical user interface of a computing device.  

(Guriel – [0110] the I/O interface 806 may be coupled to an Input/Output device interface 810. Input/output device interface may be coupled to peripheral devices, such as cursor control device 812 (e.g. a mouse, pointing device etc.), a keyboard 814, one or more displays 816 and other devices known in the art… In some embodiments some or all of the functionality of lnput/ output device interface 810, such as an interface to cursor control device 814, display 816, keyboard 814 may be incorporated directly into computer system 800 and controlled by processor 802 (e.g. in a touch screen device such as a smartphone or tablet computer). [0006] electronic communication…messaging platform; [0066] kashflow.com)


Claim 10. 


Guriel teaches the following limitations: 



one or more processors, one or more memories; and one or more non-transitory computer-readable media, the one or more non-transitory computer-readable media containing instructions executable by the one or more processors via the one or more memories to implement 

(Guriel – [0108, 0109])



a method for processing loan requests based on commercial loan sources of repayment, the method comprising: 

	(Guriel – [abstract, 0015, claim 1])


	The remainder rejected using the same rationale as Claim 1.



Claim 11. 

Rejected using the same rationale as Claim 2. 

Claim 13. 

Rejected using the same rationale as Claim 4. 

Claim 15. 

Rejected using the same rationale as Claim 6. 

Claim 16. 

Rejected using the same rationale as Claim 7. 


Claims 5, 8-9, 14 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guriel (US 20150112854) in view of Chirehdast (US 8504470), and further in view of Fletcher (US 6112190).




Claim 5. 


Guriel in combination with the references taught in Claim 4 teach those respective limitations.  Guriel further teaches:


wherein the at least one source of repayment includes 

(Guriel – [0053] the loan requester electronically signs a loan agreement, provides debit card details (in other embodiments, other sources of payment may be used [0088] Bank statements can also be automatically analyzed. Data is cross-checked and verified between different sources such as bank statements and tax filings. Furthermore, the innovative system can access ongoing tax filings (not just the last yearly tax filing which is up to 12 months old) and Tax Advances which are calculated based on expected net income which are paid three or four times a year.)


Guriel does not explicitly teach the following limitations, however Fletcher further teaches:




primary, secondary and tertiary repayments.  

(Fletcher – [col 14 ln 28-33] FIG. 14 presents the pulldown menu for Analyze Data 72. This pulldown menu includes Relationship Profitability 30 Analysis 160, Business Income 161, Business Mortgages 162, Surplus Personal Income 163, Debt Service Coverage 164, Conversion of Business Assets 165, Liquidation of Business Assets 166, [col 20 ln 19-21] The branches for Repayment Sources 547 include Primary 561, Secondary 562, Tertiary 563, and Independency 564.)




Claim 8. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:


storing the financial data in 


(Guriel - [0044] In a further configuration, the process of extracting at least some of the financial information is automated ( e.g. a tax form can be uploaded by the loan requester and automatically scanned by the system to extract necessary data). The data is processed by the system algorithms to determine affordability, net worth etc. [0049] The system gathers data from the aforementioned sources either by importing the data and extracting the information or by parsing ( or using other forms of data extraction) the data at the source. [0115] Any embodiments herein can also be stored in electronic form and programs and/or data for such can be stored on any type of computer readable storage medium)

Guriel does not explicitly teach the following limitations, however Fletcher teaches:


a relational database relating to a relationship description of the user. 

(Fletcher – [col 3 ln 26-32]  The invention comprises a system that stores critical credit data, analyzes and makes recommendations for credit requests, and communicates key data to external devices within a single system. Two distinct components are included within the invention: 1) a conventional relational data base management system that manages and collects data via electronic access; [col 13 ln 35-37 & 45-54] In FIG. 9, if Relationship Details 118, a so series of windows appears, which include Relationship Profile 120, Customers/Suppliers 121, Asset History 122, Liability History 123, Business Checks 124, and Financial Information Quality 125.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guriel with Fletcher by capturing distinct data elements for configuring a credit score in order to assimilate data, apply reasoning and mechanisms for emulating the thought processes of a credit officer [Fletcher – col 1 ln 7-9].


Claim 9. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:


wherein each of the one or more forms are selected from the group consisting of: 

(Guriel – [0043] the necessary financial information/data is provided to the system in a manual fashion ( e.g. the loan requester or management uploads financial files to the system or scans and emails the documents to the lender who then keys in the details into the Loan Requestor application). [0048] Part of the online application includes providing necessary documentation, once again preferably online (e.g. linking data sources, uploading documents to the system, or emailing documents etc.) [0049] The system gathers data from the aforementioned sources either by importing the data and extracting the information or by parsing ( or using other forms of data extraction) the data at the source. [0063] The requester can provide (upload) actual documentation such as copies of bank records, tax filings, existing loans, issued invoices, invoices due, liens on property and the like by pressing on button 402 labeled Financial.)


Guriel does not explicitly teach the following limitations, however Fletcher further teaches:

Term Sheet; Relationship Account Summary; Background; Collateral Description; Real Estate Occupancy Analysis; Sole Proprietorship Cash Flow Analysis; Rental Real Estate Cash Flow Analysis; Partnership Cash Flow Analysis; S Corporation Cash Flow Analysis; Corporation Cash Flow Analysis; Organization Exempt from Income Tax Cash Flow Analysis; Balance Sheet Analysis; Financial Ratio Analysis; Receivables Analysis; Payables Analysis; Collateral Summary; Statement of Financial Condition Analysis; Personal Financial Statement Analysis; Personal Credit Report Analysis; Business Credit Report Analysis; Personal Cash Flow Analysis; Estate / Trust Cash Flow Analysis; Global Cash Flow Analysis; and Policy Exception Checklist.  

(Fletcher – [Fig. 28] Relationship account summary…Banking relationship (440) and View Report (436))


    PNG
    media_image2.png
    577
    844
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guriel with Fletcher by capturing distinct data elements for configuring a credit score in order to assimilate data, apply reasoning and mechanisms for emulating the thought processes of a credit officer [Fletcher – col 1 ln 7-9].


Claim 14. 

Rejected using the same rationale as Claim 5. 

Claim 17. 

Rejected using the same rationale as Claim 8. 

Claim 18. 

Rejected using the same rationale as Claim 9. 



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Merkle (US 20110137788) provides systems and methods for evaluating the ability of a borrower to repay a potential or existing loan.

Hadden (US 20080243569) provides an automated system and method for providing a loan to a consumer.

Malik (US 20140143126) provides a method for analyzing and managing multiple syndicated loan transaction elements.

Wiryawan (US 8160955) provides a method for capturing commercial loan application data and assigning a commercial loan request.

Danaher (US 7630932) provides a method for facilitating analysis of expected interest rates and, in some embodiments, other conditions and circumstances associated with a variety of different loan types.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695